


EXHIBIT 10.42


NCR DIRECTOR COMPENSATION PROGRAM


Effective April 23, 2013




PREAMBLE


This NCR Director Compensation Program (“Program”) is adopted effective April
23, 2013, and replaces the NCR Director Compensation Program adopted by the
Committee on Directors and Governance effective April 27, 2010.


The Program is approved and adopted by the Committee on Directors and Governance
of the Board of Directors (the “Board”) of NCR Corporation (the “Company”), as
designated by the Board pursuant to its authority under Article II of the NCR
Corporation 2013 Stock Incentive Plan, as amended, to grant stock and other
stock-based awards to non-employee directors and to determine the terms and
conditions of such awards.


The Program is intended to provide competitive remuneration to individuals
serving as non-employee members of the Board (each, a “Director”), and to align
the interests of the Directors with the interests of the Company’s stockholders.




ARTICLE I


Definitions


1.1
Committee means the Committee on Directors and Governance of the Board.



1.2
Common Stock means the common stock of the Company, par value $.01 per share.



1.3    Company means NCR Corporation, a Maryland corporation.


1.4
Deferred Stock Award means the annual retainer and/or meeting fees, if any,
elected by a Participant to be deferred as set forth in ARTICLE III.



1.5
Deferred Stock Grant means the annual or mid-year equity grants, if any, elected
by a Participant to be deferred as set forth in ARTICLE IV.



1.6
Director means a member of the Board who is not an employee of the Company.



1.7
Fair Market Value of a share of Common Stock as of a specified date means,
unless otherwise determined by the Committee, the closing price of a share of
Common Stock on the New York Stock Exchange or such other securities exchange as
may at the applicable time be the principal market for the Common Stock (the
“Applicable Exchange”) on the trading date, or if shares of Common Stock were
not traded on the Applicable Exchange on the trading date, then on the
immediately preceding date on which shares of Common Stock were traded, all as
reported by such source as the Committee may select. If the Common Stock is not
listed on a national securities exchange, Fair Market Value shall be determined
by the Committee in its good faith discretion.







--------------------------------------------------------------------------------




1.8
Participant means a Director, and any former Director entitled to payment of a
benefit from the Program.



1.9
Restricted Stock means actual shares of Common Stock bearing restrictions or
conditions and issued to a Director pursuant to the Stock Incentive Plan.



1.10
Restricted Stock Units means awards denominated in shares of Common Stock that
will be settled in shares of Common Stock equal to the number of shares of
Common Stock underlying such awards.



1.11
Stock Incentive Plan means the NCR Corporation 2013 Stock Incentive Plan,
adopted effective as of April 24, 2013, as may be amended from time to time.



1.12
Year of Service means the approximately 12 month period beginning on the date of
an annual stockholders’ meeting of the Company and ending on the day before the
Company’s annual stockholders’ meeting of the next following year, during which
an individual serves as a Director.





ARTICLE II


Compensation


2.1
Annual Compensation. A Director will receive the compensation described in
Sections 2.2 through 2.5 below, as determined by the Committee in its
discretion, based on review of competitive data.



2.2
Annual Retainer. For each Year of Service, a Director will receive an annual
retainer as determined by the Committee, which may include an additional
retainer amount for Committee Chairs and members who serve on any committee of
the Board. Directors who are newly elected to the Board after the annual
stockholders’ meeting of the Company will receive a prorated annual retainer for
the first Year of Service. A Director may elect to receive the retainer in cash,
in Common Stock, or as a Deferred Stock Award, as described in ARTICLE III. If
no election is made, the retainer will be paid in cash. If paid in cash or
Common Stock, payment of 25% of the annual amount will be made on June 30,
September 30, December 31, and March 31, provided the individual is serving as a
Director on such dates. If the individual is not serving as a Director on any
such date, the remaining amount of the retainer shall be forfeited.



If paid in Common Stock, the number of shares of Common Stock to be paid shall
be determined by dividing the cash amount of the retainer due to the Director by
the Fair Market Value of the Common Stock on the date the payment is due,
rounding up to the next whole share.


2.3
Meeting Fees. The Committee may determine that Directors will receive a meeting
fee for each meeting attended, and may determine that Committee Chairs will
determine whether a particular special meeting is subject to a meeting fee.
Meeting fees, if any, will be paid quarterly at the same time as the retainer,
for meetings attended in the immediately preceding quarter, and may be paid in
cash, Common Stock or as a Deferred Stock Award as provided in Article III.

    
2.4
Annual Equity Grant. At each annual stockholders’ meeting of the Company, each
individual then serving as a Director or newly elected as a Director shall
receive an equity grant under the Stock Incentive Plan, determined by the
Committee, consisting of Restricted Stock, Restricted Stock Units and/or
nonqualified stock options for Common Stock. If stock options are granted, the
exercise price for each optioned share will be the Fair Market Value of one
share of Common Stock on the grant date. The stock options will be fully vested
and exercisable on the first anniversary of the grant, and





--------------------------------------------------------------------------------




will have a term of ten years from the date of grant. If Restricted Stock or
Restricted Stock Units are awarded, the Committee may determine that the shares
or units will be forfeited if the Director ceases to serve as a director during
a restriction period determined by the Committee. If the annual equity grant is
made in the form of Restricted Stock Units, a Director may elect to defer
receipt of the Common Stock payable in respect of vested Restricted Stock Units
as a Deferred Stock Grant as provided in ARTICLE IV.


2.5
Mid-Year Equity Grants. The Committee in its discretion may grant stock options
and/or awards of Restricted Stock or Restricted Stock Units, as described in
Section 2.4, to Directors who are newly elected to the Board after the annual
stockholders’ meeting. If Restricted Stock or Restricted Stock Units are
awarded, the Committee may determine that the shares or units will be forfeited
if the Director ceases to serve as a director during a restriction period
determined by the Committee. If a mid-year equity grant is made in the form of
Restricted Stock Units, a Director may elect to defer receipt of the Common
Stock payable in respect of vested Restricted Stock Units as a Deferred Stock
Grant as provided in ARTICLE IV.





ARTICLE III


Deferred Stock Awards


3.1
Election to Defer. For each calendar year, a Director may elect to defer receipt
of pay for services relating to the retainer and meeting fees, if any, to be
received in that calendar year, and receive them instead as a Deferred Stock
Award. The election must be made prior to the January 1 of the calendar year in
which the services relating to the retainer or meeting fees will be rendered by
a Director or such later date as is permitted by guidance issued under Section
409A of the Internal Revenue Code (the “Code”). The election to defer shall be
irrevocable commencing on December 31 of the calendar year prior to the calendar
year that such election is in effect. Notwithstanding the foregoing, a
newly-elected Director may make an election within 30 days after the date of his
or her election to the Board of Directors, which election shall become
irrevocable as of the thirtieth (30th) day following the Director's election to
the Board of Directors (or such earlier date as specified on the deferral
election form) and shall apply only to the unvested retainer and meeting fees
for services to be performed after the deferral election becomes irrevocable. A
new election to defer may be made for each subsequent calendar year, provided
the deferral election is made prior to the January 1 of the calendar year and
will be irrevocable for such calendar year. If a new election is not made, or a
prior election is not revoked for the immediately succeeding calendar year, the
most recent election to defer will remain in effect and be irrevocable for the
following calendar year.



3.2
Form of Election. The election to defer must be made in writing on a form
provided by the Company.



3.3
Deferral Periods. A Director may elect to receive the Deferred Stock Award at
one of the following times:



(a)
on the date of termination as a Director consistent with the definition of

separation of service as defined pursuant to Section 409A of the Code; provided,
however, that if a Director is a "specified employee" (as determined under the
Company's policy for determining specified employees) on the date of separation
from service, such Deferred Stock Award shall be paid on the first business day
after the date that is six months following the Director's separation from
service within the meaning of Section 409A of the Code, or






--------------------------------------------------------------------------------




(b)
in one to five equal annual installments, payable on April 30 of each year,
beginning on the April 30 next following the date of termination as a Director
consistent with the definition of separation of service as defined pursuant to
Section 409A of the Code; provided, however, that if a Director is a "specified
employee" (as determined under the Company's policy for determining specified
employees) on the date of separation from service, the first annual installment
shall be paid no earlier than the first business day after the date that is six
months following the Director's separation from service within the meaning of
Section 409A of the Code.



3.4
Deferred Stock Awards. If a Director elects to receive the annual retainer and
meeting fees, if any, as a Deferred Stock Award, the Company will maintain a
deferred stock account credited, as of the date a payment of the retainer or
meeting fee would have otherwise been paid, with a number of stock units equal
to the shares of Common Stock (rounded up to the nearest whole share) that could
have been purchased with the amount deferred as of such date at the Fair Market
Value of the Common Stock on such date. As of the date any dividend is paid to
stockholders of Common Stock, the Director’s deferred stock account shall also
be credited with an additional number of stock units equal to the number of
shares of Common Stock (including fractions of a share) that could have been
purchased at the Fair Market Value on such date with the dividend paid on the
number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.



3.5
Distribution of Deferred Stock Award. Payment of a Director’s Deferred Stock
Award shall be made at the times elected by the Director at the time of his or
deferral election. Distribution shall be made in shares of Common Stock. The
total number of shares of Common Stock that a Participant shall receive shall
equal the number of stock units credited to the Participant’s deferred stock
account as of the date of termination of the Participant service as a Director;
provided that, in the case of a Participant who elects to receive the
distribution in installments, such number of stock units shall be increased, in
accordance with Section 3.4 to reflect any dividends paid to stockholders of
Common Stock during the period commencing on the date of termination of the
Participant’s service as a Director and ending on the date that distribution of
the Deferred Stock Award is complete. The shares of Common Stock distributed
pursuant to this Section 3.5 shall be paid from, and shall count against the
share reserve of, the Stock Incentive Plan.





ARTICLE IV


Deferred Stock Grants


4.1
Election to Defer. If and to the extent Restricted Stock Units are granted to a
Director in connection with the annual or mid-year equity grants described in
Sections 2.4 and 2.5, respectively, a Director may elect to defer receipt of the
Common Stock otherwise payable to the Director as such Restricted Stock Units
vest. For the annual equity grant, the election to defer must be made prior to
the January 1 of the calendar year in which the grant is made. The election to
defer shall be irrevocable commencing on December 31 of the calendar year prior
to the calendar year that such election is in effect. To the extent permitted by
the Committee, for the mid-year equity grant for newly-elected Directors, such
Directors may make the deferral election within 30 days after the date of his or
her election to the Board of Directors, which election shall become irrevocable
as of the thirtieth (30th) day following the Director's election to the Board of
Directors (or such earlier date as specified on the deferral





--------------------------------------------------------------------------------




election form) and shall apply only to the mid-year equity grant for services to
be performed after the deferral election becomes irrevocable.


A new deferral election for annual equity grants may be made for each subsequent
calendar year, provided the election to defer is made prior to the January 1 of
that calendar year. If a new election is not made, or a prior election is not
revoked for the immediately succeeding calendar year, the most recent election
to defer will remain in effect and be irrevocable for the following calendar
year. If no deferral election is made, the Common Stock payable as the
Restricted Stock Units vest will be issued to the Director within 30 days after
the applicable vesting date.


4.2    Form of Election. The election to defer must be made in writing on a form
provided by the Company.


4.3
Deferral Periods. A Director may elect to receive the Common Stock at one of the
times specified in Section 3.3 above.



4.4
Deferred Stock Accounts. If a Director elects to defer receipt of the Common
Stock otherwise payable in respect of Restricted Stock Units awarded as annual
or mid-year equity grants, the Company will maintain a deferred stock account
credited, as of the date of election to the Board, with a number of stock units
equal to the shares of Common Stock the Director was entitled to receive as such
Restricted Stock Units vested. As of the date any dividend is paid to
stockholders of Common Stock, the Director’s deferred stock account shall also
be credited with an additional number of stock units equal to the number of
shares of Common Stock (including fractions of a share) that could have been
purchased at the Fair Market Value on such date with the dividend paid on the
number of shares of Common Stock equivalent to the number of share units
credited to the Director’s deferred stock account. In case of dividends paid in
property, the dividend shall be deemed to be the fair market value of the
property at the same time of distribution of the dividend, as determined by the
Committee.



4.5
Distribution of Deferred Stock Grant. Payment of a Director’s Deferred Stock
Grant shall be made at the times elected by the Director at the time of
deferral, in shares of Common Stock. The Participant shall receive the number of
whole shares of Common Stock to which the amount of the distribution is
equivalent. The shares of Common Stock shall be paid from, and shall count
against the share reserve of, the Stock Incentive Plan.





ARTICLE V


Distribution Upon Death


5.1
Distribution Upon Death. In the event of the death of a Participant, whether
before or after termination of service as a Director, any Deferred Stock Award
or Deferred Stock Grant to which he or she was entitled shall be distributed in
a lump sum to the Participant’s designated beneficiary, or if no beneficiary is
designated, to the Participant’s estate. Distribution shall be made in shares of
Common Stock. The total number of shares of Common Stock that shall be
distributed shall be the number of stock units credited to the Participant’s
deferred stock account as of the date of the Participant’s death. Distribution
of a Participant’s stock options will be according to the terms of the stock
option agreements.



5.2
Designation of Beneficiary. A Participant may designate an individual or entity
as his or her beneficiary to receive payment of any Deferred Stock Award,
Deferred Stock Grant, or retainer or meeting fees due and unpaid on the date of
the Participant’s death, by delivering a written designation to the Company. A
Participant may from time to time revoke or change any such designation in





--------------------------------------------------------------------------------




writing delivered to the Company. If there is no unrevoked designation on file
with the Company at the time of the Participant’s death, or if the designated
beneficiary has predeceased the Participant or otherwise ceased to exist, such
distribution shall be made in accordance with the Participant’s will or in the
absence of a will, to the administrator of the Participant’s estate.
Distribution shall be made within 90 days after the Participant’s death.




ARTICLE VI


Administration


6.1
Withholding Taxes. The Company shall deduct from all distributions under the
Program any taxes required to be withheld by federal, state or local
governments. If distributions are made in shares of Common Stock, the Company
shall have the right to retain the value of sufficient shares equal to the
amount of the tax required to be withheld with respect to such distributions. In
lieu of withholding the value of shares, the Company may require a recipient of
a distribution in Common Stock to reimburse the Company for any such taxes
required to be withheld upon such terms and conditions as the Company may
prescribe.



6.2
Unfunded Nature of Program. This Program shall be unfunded. The funds used for
payment of benefits hereunder shall, until such actual payment, continue to be
part of the general funds of the Company, and no person other than the Company
shall, by virtue of this Program, have any interest in any such funds. Nothing
contained herein shall be deemed to create a trust of any kind or create any
fiduciary relationship. To the extent that any person acquires a right to
receive payments from the Company under this Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.



6.3
Non-alienation of Benefits. No benefit under this Program shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, including assignment pursuant to a domestic relations
order, and any attempt to do so shall be void. No such benefit shall, prior to
receipt thereof by the Participant, be in any manner liable for or subject to
the debts, contracts, liabilities, or torts of the Participant.



6.4
Acceleration Upon a Change in Control. As provided in Article X of the Stock
Incentive Plan and applicable provisions of a Director’s individual award
agreement or statement under this Program, the vesting of nonqualified stock
options, Restricted Stock and Restricted Stock Units, and the payment of
Deferred Stock Awards and Deferred Stock Grants, may accelerate upon the
occurrence of a Change in Control. For purposes of the Program, Change in
Control shall be applied to the extent necessary to comply with Section
409A(a)(2)(a)(v) of the Code, and in Treasury Regulations issued pursuant to
Section 409A(e) of the Code, rather than as defined in Article X of the Stock
Incentive Plan.



6.5
Amendment or Termination of the Program. The Committee at any time may amend or
terminate the Program, provided that no such action shall adversely affect the
right of any Participant or beneficiary to a benefit to which he or she has
become entitled pursuant to the Program, and no amendment or termination of the
Program can alter the Participant’s deferrals of compensation in noncompliance
with Section 409A of the Code, or the rules and regulations issued pursuant
thereto. Any amendment or termination of the Program that is inconsistent with,
or in violation of Code Section 409A, shall be void and of no effect.







--------------------------------------------------------------------------------




6.6
Interpretation of the Program. The Program is intended to comply with the
provisions of Section 409A of the Code, and the Treasury Regulations issued
pursuant thereto; and the provisions of the Program will at all times be
administered consistent therewith. Any provision of the Program that is
inconsistent with, or in violation of, Section 409A of the Code, shall be void
and of no effect. The Senior Vice President and Chief Human Resources Officer,
and the General Counsel of the Company are delegated the responsibility to
interpret and administer the Program consistent with Section 409A of the Code
and to take necessary action pursuant to this Section 6.6 and Section 6.5 to
assure that the Program is administered consistent with such provision.





